Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 9/21/2021. Currently claims 1-22 (with claims 20-22 being newly added) are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 9/21/2021, with respect to the previous objection of claim 18 have been fully considered and are persuasive.  The previous objection of claim 18 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 9/21/2021, with respect to previous rejection of claims 1-19 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 1-19 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs. 7-9, filed 9/21/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 6-7, 10-11, 13 and 16-17 under 35 USC 102(a)(2) as being anticipated Bolea, claims 2,5,15,18 under 35 USC 103 as being unpatentable over Bolea, claims 8 and 12 under 35 USC 103 as being unpatentable over Bolea in view of Meadows, claims 9 and 14 under 35 USC 103 as being unpatentable over Bolea in view of Warner, claim 19 under 35 USC 103 as being unpatentable over Bolea in view of Tehrani have been fully considered and are persuasive.  Therefore, the rejection the additional references of Sharma et al (US 20110295335), Omari et al (US 20130296662) and Wilson et al (US 20130197321).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-7, 10-11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (US 20140228905) hereafter known as Bolea in view of Sharma et al (US 20110295335) hereafter known as Sharma.

Independent claims:
Regarding Claim 1:
Bolea discloses:
A system for automatically determining stimulation parameters [see Fig. 1 and para 329… “The selection of the algorithm can be made automatically by the INS”] for at least one cranial or peripheral nerve stimulator already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] to improve obstructive sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
a non-transitory memory storing instructions [see para 136….”The INS may contain a microprocessor and memory for storing and processing data and algorithms.”];
and a processor [see Fig. 1 elements 40 and 30 and para 127… “a neurostimulator system 10 including implanted components 20, physician programmer 30 and patient controller 40 is shown schematically” and see para 131… “the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.” And see para 132… “the patient controller 40 may be configured to function as the programming wand 34 of the physician programmer 30” A programmer that is a computer with a patient controller that functions as a programming wand is at least a processor] to execute the instructions to:
receive sensor data from sensors associated with the patient based on a stimulation with the at least one cranial or peripheral nerve stimulator programmed according to the initial parameters [see para 151… “The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors provide EMG data which is at least a form of receiving sensor data to the processor]; and 
automatically define the stimulation parameters for programming the at least one cranial or peripheral nerve stimulator based on the sensor data to improve the patient’s obstructive sleep apnea [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a defining the stimulation parameters and para 154… “sensing the impedance of lead 60 may facilitate periodic, automated adjustment of stimulation pulse amplitude” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve. And see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, Bolea fails to disclose the processor as configured to “receive sensor data comprising at least esophageal and/or pharyngeal manometry data from an esophageal manometry and/or pharyngeal manometry sensor that is external to the at least one cranial or peripheral nerve stimulator”.
Sharma discloses gastro related diseases are linked to sleep apnea [see para 3… “Gastro-esophageal reflux disease (GERD) is a common problem” and see para 4…“Other factors such as sleep apnea and its relationship to obesity are also linked to GERD.”]. Sharma further discloses performing esophageal manometry automatically with an external sensor device and then sending that data to another device [see para 201… “The recording and monitoring steps are performed automatically by a system in data communication with a manometry measurement system” and see para 461 “Conduct esophageal manometry”] to determine the effects of electric stimulation [see para 477… “The LES electrical stimulation therapy resulted in significant improvement and normalization of LES pressure as measured by high-resolution manometry”] in the analogous art of electrical stimulation treatments [see abstract… “applying electrical stimulation to the patient's lower esophageal sphincter”].
	Since gastro related diseases and sleep apnea (a treatment Bolea is directed to treated) are known to be linked together as taught by Sharma and esophageal manometry data is known to provide data on effectiveness of electrical stimulation therapy, it would have been obvious to one having ordinary skill in the art at the time the 


Regarding Claim 10:
Bolea discloses:
 A method [see abstract… “A method of treating a patient”] for improving sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”] by at least one cranial or peripheral nerve stimulator already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] comprising:
receiving, by a system [see Fig. 1] comprising a processor  [see Fig. 1 elements 40 and 30 and para 127… “a neurostimulator system 10 including implanted components 20, physician programmer 30 and patient controller 40 is shown schematically” and see para 131… “the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.” And see para 132… “the patient controller 40 may be configured to function as the programming wand 34 of the physician programmer 30” A programmer that is a computer with a patient controller that functions as a programming The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors (which are part of the system) provide EMG data which is at least a form of receiving sensor data to the processor.];
automatically defining, by the system stimulation parameters for programming the at least one cranial or peripheral nerve stimulator based on the sensor data  [see para 329… “The selection of the algorithm can be made automatically by the INS” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve.]
applying the stimulation parameters to the at least one cranial or peripheral nerve stimulator [ see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… Delivering stimulation is the application of stimulation parameters and a hypoglossal nerve is a type of cranial nerve.] to improve the patient’s obstructive sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, Bolea fails to disclose the sensor data as being an esophageal sensor and/or pharyngeal sensor that is external to the at least one cranial or peripheral nerve. Thus, Bolea fails to fully disclose the step of “receiving, by the a system comprising a processor, sensor data from at least an esophageal sensor and/or pharyngeal sensor that is external to the at least one cranial or peripheral nerve”
Gastro-esophageal reflux disease (GERD) is a common problem” and see para 4…“Other factors such as sleep apnea and its relationship to obesity are also linked to GERD.”]. Sharma further discloses performing esophageal manometry with an external sensor device and then sending that data to another device [see para 201… “The recording and monitoring steps are performed automatically by a system in data communication with a manometry measurement system” and see para 461 “Conduct esophageal manometry”] to determine the effects of electric stimulation [see para 477… “The LES electrical stimulation therapy resulted in significant improvement and normalization of LES pressure as measured by high-resolution manometry”] in the analogous art of electrical stimulation treatments [see abstract… “applying electrical stimulation to the patient's lower esophageal sphincter”].
Since gastro related diseases and sleep apnea (a treatment Bolea is directed to) are known to be linked together as taught by Sharma and esophageal manometry data is known to provide data on effectiveness of electrical stimulation therapy, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include an additional external sensor at the esophagus that performs esophageal manometry sends this manometry data to Bolea’s processor similarly to that disclosed by Sharma as this will provide additional information that helps plan and evaluate Bolea’s electrical stimulation.

Dependent claims:
Regarding claims 2, 5 and 15:
 para 412 of Bolea… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.”] as feedback to control stimulation. 
However, it is not completely clear from Bolea in view of Sharma if this form of sensor data from this embodiment of Bolea discloses sensor indicative of an arousal from sleep of the patient or a collapse of a portion of an airway of the patient as claimed.
Another embodiment of Bolea discloses determining critical collapse pressure (Pcrit), which is a value indicating the pressure at which the upper airway collapses, [see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.”] and measuring Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur [see para 387… “Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).”] 
	Since measuring Pcrit using pressure transducers is a known way of determining when apnea will occur and therefore provides additional information relating to when a collapse in the upper airway occurs, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea in view of Sharma to include pressure transducers and measuring Pcrit with these transducers similarly to 

With respect to claim 5, the pharynx (pharyngeal refers to pharynx) is part of the upper airway, if the upper airway collapses (and is detected to collapse) the pharynx will be obstructed; thus, Bolea as modified recites claim 5.


Regarding claims 3 and 16:
Para 533 of Bolea further discloses collecting polysomnographic data and connecting the collected data with the programmer (i.e. the processor). This collecting described by Bolea implies that sensor data collected is inclusive of polysomnographic data [see … “The programmer interface 2400 may include an input/output (I/O) link 2410 to allow connection to polysomnographic (PSG) equipment 2800 as schematically shown in FIG. 68A.  Typical PSG equipment 2800 includes a computer 2810 connected to a plurality of sensors (e.g., airflow sensor 2820, respiratory effort belts 2830) via interface hardware 2840.  The I/O link 2410 may be used in a number of different ways.”]

Regarding claims 4 and 17, para 412 of Bolea [see… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.”], discloses sensor data that is inclusive of electromyogram (ECG) data.

Regarding Claims 6, 11 and 13, para 295 of Bolea [see “The data may be subsequently transmitted or downloaded to the physician programmer 30.  The data may be used to determine therapeutic efficacy (e.g., apnea hypopnea index, amount of REM sleep, etc.) and/or to titrate stimulus parameters using the physician programmer 30.”] discloses titrating stimulus parameters. Titration of stimulus parameters is understood to refer to optimizing stimulus parameters which is a form of adjusting stimulus parameters. Additionally as mention in the independent claims above and the abstract of Bolea [see “delivering stimulation to a hypoglossal nerve of the patient”] the stimulus is applied to a hypoglossal nerve (one of the cranial nerves). Thus, based on these sections it is clear that a cranial nerve titrated, by adjusting the parameters as recited in by claims 6 and 11, is taught. With respect to claim 13, as mention in claim 10 above, para 412 of Bolea [see… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.”] discloses that stimulation is modulated using sensor feedback which indicates titration is responsive to sensor data.


Regarding claim 7:
Paragraph 131 of Bolea [see “the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.”] discloses a wireless link between the programmer (element 30 which is the 

Regarding claim 18:
Bolea discloses the invention substantially as claimed including all the limitations of claim 10 which includes using at least one cranial or peripheral nerve stimulator. Also Bolea discloses adjusting the initial parameters of the nerve stimulator [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a form of adjusting the initial stimulation parameters].
However, Bolea only discloses one nerve stimulator and only discloses adjusting the parameters of this one nerve stimulator.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include a second cranial or peripheral nerve stimulator and adjusting the initial parameters of this second cranial or peripheral nerve stimulator because such a modification is a mere duplication of parts which absent unpredicted results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]

Regarding to claim 20, see rejection to claim 1 above which discloses using sensor data that is esophageal manometry data and is an esophageal sensor.


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Sharma as applied to claims 1, 7 and 10-11 respectively above, and further in view of Meadows et al (US 20100241195) hereafter known as Meadows.
Bolea in view of Sharma discloses the invention substantially as claimed including all the limitations of claims 1, 7 and 10-11 which includes a wireless connection between the controller (i.e. the claimed processor) and the stimulator.
However, Bolea in view of Sharma is silent as to what type of wireless connection is used beyond that of radio frequency [see para 132 of Bolea… “For example, communication of information may be achieved through inductively coupled or radio frequency telemetry.”].
Meadows discloses that the Bluetooth (a short wavelength wireless communication of radiofrequency) is a communication standard used in telemetry for neurostimulation devices in the analogous art of neural stimulation [see para 91 of Meadows… “In the embodiment shown, the telemetry portion between the external controller 500 and the remote control (FIG. 5C) uses Bluetooth or other wireless communication standard.” And abstract of Meadows… “An implantable neurostimulator system is disclosed”]
Since Bolea in view of Sharma is silent as to the type of wireless communication used between the processor and stimulator besides the communication being a radiofrequency, and Meadows discloses that a known wireless standard communication used for different sections of a neurostimulator includes blue-tooth, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to .

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Sharma as applied to claims 1 and 10 respectively above, and further in view of Waner et al (US 20180015282) hereafter known as Waner.
Bolea in view of Sharma discloses the invention substantially as claimed including all the limitations of claims 1 and 10. Additionally, Bolea in view of Sharma discloses using a predictive algorithm that uses known biological effects provided by sensor data to determine when to provide stimulus to the hypoglossal nerve (a cranial nerve) [see para 296 of Bolea… “For example, stimulation of the hypoglossal nerve may be triggered to occur during the inspiratory phase of respiration. In a health human subject, the hypoglossal nerve is triggered about 300 mS [understood to be milliseconds] before inspiration.  Accordingly, a predictive algorithm may be used to predict the inspiratory phase and deliver stimulation accordingly.”]
However, Bolea in view of Sharma does not disclose adjusting stimulation parameters by applying a trained machine learning algorithm to the sensor data. 
	Waner discloses using a machine learning algorithm that identifies patient-specific correlations between physiological parameters and sleep apnea to determine when a sleep apnea event would occur [see para 81 of Waner… “the processor is configured to implement a machine learning algorithm that identifies patient-specific correlations between physiological parameters and/or symptoms and sleep apnea events, and uses these patient-specific correlations to predict the onset of a sleep apnea event.”] in the analogous art of electrical stimulation of nerves [see abstract of Warner… “The present disclosure is directed to a system for the treatment of a sleep disorder through stimulation of the hypoglossal nerve or the geniohyoid muscle of a patient”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea in view of Sharma’s system to apply a machine learning algorithm similar to that disclosed by Waner so that Bolea in view of Sharma’s predictive algorithm can be further customized to the physiological anatomy of the specific patient being treated for sleep apnea; thereby, improving the appropriate treatment parameters specific to the individual.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view Sharma as applied to claims 10 and 18 above, and further in view of Tehrani et al (US 20080154330).
	Bolea in view of Sharma discloses the invention substantially as claimed including all the limitations of claims of claims 10 and 18 which includes using two different cranial or peripheral nerve stimulators.
	However, Bolea in view of Sharma does not disclose any details as to how the nerve stimulators operate, and thus, Bolea in view of Sharma fails to disclose wherein the automatically defining further comprises adjusting the stimulation parameters of one of the at least two cranial or peripheral nerve stimulators based on adjusted parameters of another of the at least two cranial or peripheral nerve stimulators.
The advantage of combining two types of stimulation, for example, may be that the phrenic nerve stimulation may treat the obstruction or flow limitation by eliciting a mechanical increase in lung volume while the parasympathetic stimulation may help reduce or control sympathetic activation or sympathetic bias that occurs during apnea, to reduce or avoid sharp changes in blood pressure and/or overshooting of respiratory drive that can occur following an apnea.”] in the analogous art of electrical stimulation [see para 3 of Tehrani… “The present invention provides a device and method for providing electrical stimulation”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea in view of Sharma to use both stimulators at the same time and to coordinate the stimulators (which is understood to include adjusting both stimulators relative to each other), because as taught by Tehrani applying two different types of stimulation can improve treatment by activating different nerve pathways.


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Sharma as applied to claim 1 above, and further in view of Omari et al (US .
Bolea in view of Sharma discloses the invention substantially as claimed including all the limitations of claim 1, sensor data that is polysomnography data [see para 533 of Bolea… “The programmer interface 2400 may include an input/output (I/O) link 2410 to allow connection to polysomnographic (PSG) equipment 2800 as schematically shown in FIG. 68A.  Typical PSG equipment 2800 includes a computer 2810 connected to a plurality of sensors (e.g., airflow sensor 2820, respiratory effort belts 2830) via interface hardware 2840.  The I/O link 2410 may be used in a number of different ways.”] and sensor data comprises esophageal manometry data and is a esophageal sensor [see rejection to claim 1 above].
However, Bolea in view of Sharma fails to disclose wherein the sensor data comprises pharyngeal manometry data and is a pharyngeal sensor as recited in claims 21 and 22.
Omari discloses taking manometry measurements at both the pharynx (ie pharyngeal manometry) [see para 145… “Obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach.”] to identify ineffective swallowing [see para 2… “The methods may be used to identify ineffective swallowing in the subject, including ineffective swallowing due to an obstruction, and may further be used to determine risk of aspiration in the subject.”] in the analogous art of respiratory diagnostics.
Wilson discloses that difficulty swallowing is frequently presented with sleep apnea [see para 129… “Dysphagia, as referred to herein, refers to the medical symptom of difficulty in swallowing, and is frequently diagnosed in subjects also presenting with sleep apnea.”] in the analogous art of stimulating treatments [see para 23… “The method comprises delivering at least one stimulation to modulate at least one reflex chosen from a swallowing reflex, a negative-pressure reflex, and any combination thereof.”]
Since dysphagia (trouble swallowing) and sleep apnea (a condition Bolea is directed to treated) are known to be linked together as taught by Wilson and pharyngeal manometry data (which is understood to be inclusive of a pharyngeal sensor) provides data on how well a person swallows, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea in view of Sharma to include an additional external sensor that performs pharyngeal manometry and is configured to send this manometry data to Bolea in view of Sharma’s processor similarly to that disclosed by Omari as this will provide additional information that helps plan and evaluate Bolea in view of Sharma’s effectiveness of stimulation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792